Citation Nr: 0907801	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-07 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel





INTRODUCTION

The Veteran had active duty from August 1968 to August 1971 
and from July 1980 to February 1998.  Among his awards is the 
Purple Heart. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of a 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Atlanta, Georgia, which denied service connection for 
hypertension, and which granted service connection for 
bilateral hearing loss, assigning a non-compensable 
disability rating.  

The issue of an initial compensable rating for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hypertension is related to service. 


CONCLUSION OF LAW

The criteria for service connection for hypertension have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the Veteran's claim.  
This is so because the Board is taking action favorable on 
the issue in appellate status and a decision at this point 
poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran essentially contends that his current 
hypertension is related to service. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2008).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  38 C.F.R. § 4.104, Diagnostic Code 
7101 note (1).  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  Id.

The Veteran currently has hypertension as noted throughout 
the claims folder in various VA treatment and private medical 
records.

Additionally, service treatment records show that the Veteran 
had elevated blood readings on several occasions.  Some of 
his elevated blood pressure readings were as follows:  130/88 
(August 1995), 141/88 (November 1995), 114/86 (January 1996), 
156/100 (December 1996), and 120/86 (November 1997).  After 
service discharge, an examination report dated in August 1999 
noted that the Veteran had hypertension and was on blood 
pressure medication.  VA treatment records dating from 
November 1999 show treatment for hypertension.

Based on the evidence and resolving all doubt in the 
Veteran's favor, the Board finds that service connection for 
hypertension is warranted.  Elevated blood pressure readings 
were noted throughout the Veteran's second period of service.  
Also, the Veteran was treated for hypertension shortly after 
discharge demonstrating continuity of symptoms as required to 
support the claim for service connection.  See 38 C.F.R. § 
3.303(b).  Therefore, the criteria for service connection for 
hypertension have been met. 


ORDER

Service connection for hypertension is granted, subject to 
the regulations governing the award of monetary benefits.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  While 
the Veteran was afforded an examination for his hearing loss 
in May 2003, his representative indicated in the February 
2009 informal hearing brief that his hearing had worsened 
since that examination.  The United States Court of Appeals 
for Veterans Claims (Court) has held that, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  As the current level of disability is at 
issue, contemporaneous examinations demonstrating the 
Veteran's current level of disability for bilateral hearing 
loss must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements 
with the appropriate VA medical facility 
for the Veteran to be afforded an 
audiology examination to determine the 
nature and severity of his service-
connected bilateral hearing loss.  The 
evaluation should be in accordance with 
the criteria delineated in 38 C.F.R. § 
4.85 and should include testing of pure 
tone criteria at 1,000, 2,000, 3,000, and 
4,000 Hertz and speech recognition scores 
using the Maryland CNC Test.  Any 
indicated studies should be performed and 
the examination report should comply with 
all AMIE protocols for rating hearing 
loss.  All findings should be recorded in 
detail.  The Veteran's claims file  must 
be provided to the examiner for review 
prior to the examination.  The examiner 
must provide a comprehensive report 
including a complete rationale for all 
opinions and conclusions reached.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, it should be 
undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim, to include consideration 
of any additional evidence obtained as a 
result of this Remand.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a Supplemental Statement 
of the Case.  The Veteran should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised, 
however,  that failure to cooperate by reporting for 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2008).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


